Abatement Order filed March 5, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01039-CR
                                 ____________

                           DANIEL GLASS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1337662


                           ABATEMENT ORDER

      On September 6, 2012, the trial court deferred a finding of guilt for
possession of less than one gram of cocaine and placed appellant on community
supervision for four years. Appellant filed a timely notice of appeal from the denial
of his motion to suppress. The trial court certified that even though this is a plea
bargain case, appellant has the right to appeal the denial of his motion to suppress.
The trial court did not appoint counsel to represent appellant on appeal, and no
counsel has made an appearance for appellant in this appeal.
       On February 1, 2013, time to file appellant’s brief expired without a brief
and no motion for extension of time was filed. See Tex. R. App. P. 38.6(a).
Appellant and the trial court were notified on February 12, 2013, that no brief had
been filed. No response from appellant has been received.

       Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 248th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, if any, and state’s counsel shall participate, either in
person or by video teleconference, to determine (a) whether appellant desires to
prosecute his appeal; (b) whether appellant is indigent; (c) if not indigent, whether
appellant has abandoned the appeal or has failed to make necessary arrangements
for filing a brief; (d) the reason for the failure to file a brief; (e) if appellant desires
to continue the appeal, a date certain when appellant’s brief will be filed; and (2)
prepare a record, in the form of a reporter’s record, of the hearing. If appellant is
indigent, the judge shall take such measures as may be necessary to assure
effective representation of counsel, which may include the appointment of new
counsel. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a
recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this
court on or before April 5, 2013.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion.

                                     PER CURIAM

                                             2
                          RULE 38. REQUISITES OF BRIEFS




Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

       (b) Criminal Cases.

              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.

              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial
court to immediately conduct a hearing to determine whether the appellant desires to
prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether
retained counsel has abandoned the appeal, and to make appropriate findings and
recommendations.

              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record
of the proceedings prepared, which recordCincluding any order and findingsCmust be
sent to the appellate court.

              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate
court may consider the appeal without briefs, as justice may require.




                                             3